DETAILED ACTION

Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory

This action is an Allowance for claims on the merits in response to the application filed on 02/11/2022.
Claims 1 and 6 remain pending in this application and are allowed.



Allowable Subject Matter
Claims 1 and 6 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claims 1 and 6 of the invention anticipated or obvious:
Higgins et al., U.S. Pub. 20090222303, (discussing the benefits from a marketing scheme).
Hasselback et al., U.S. Pub. 20070156515, (discussing the behavior data related to the marketing of consumer products). 
Magids et al., U.S. Pub. WO2009042254, (discussing the analysis for brand performance). 
Kithinji, Internet Marketing and Performance of Small and Medium Enterprises in Nairobi County, http://erepository.uonbi.ac.ke/bitstream/handle/11295/76037/Kithinji_Internet%20marketing%20and%20performance.pdf?sequence=3, A Research Project Presented In Partial Fulfillment Of The Requirement For The Award Of The Degree Of Master Of Business Administration, Shool Of Business, University Of Nairobi, 2014 (discussing the monitoring and impact of marketing and advertising of the internet in Nairobi County).

Claim Rejections - 35 USC § 101
Reasons for Removing the 35 USC 101 Rejection
The reasons for withdrawal of the rejection of claims 1 and 6  under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to the managing of questionnaires information in a marketing environment (e.g. acquiring questionnaire information; assigning respondent; estimating number of consumer). These limitations of representative claim 1 and 6 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on managing steps for user questionnaire activities).
However, there is enough integration in the claim to be called a practical application based on the display highlights. Also the Applicant’s remarks at pg. 6 “has been amended to recite features corresponding to the citation in paragraph 85 of the specification. 
[0085] For example, when the operator makes an input to select a loyal customer 
of one's own brand, the output unit 214 can highlight and display a plurality of 
segments of the competitor's brand (to which the loyal customers belongs). In 
addition, the output unit 214 highlights and displays, for example, a total of five 
segments related to the departed customers on the vertical axis and the horizontal 
axis in FIG. 9, or highlights and displays a total of three segments in different 
colors, the segments related to the customers who recognize the brand and never 
purchased the brand on the vertical axis and the horizontal axis. 
Amended claim 1 further recites "wherein when there is a given difference between cost items for the plurality of segments, the display highlights the cost items with coloring, bold-writing, or both in order to make the cost items notable," "wherein the output unit further highlights the other segments of the brand related to the departed customer," and "wherein the output unit further highlights three segments of the brand in different colors, the three segments of each of the brand including the departed customer, the customer who recognizes the brand and has never purchased the brand, and the customer who does not recognize the brand." 
Accordingly, Applicant believes that the judicial exception of claim 1 is now integrated into a practical application, ”
Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624